AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 2/08/2022.  No Claims are amended, added or canceled; Claims 1-28, and 30-31 are pending in this application.
Response to Arguments
Applicant's arguments filed 2/08/2022 with respect to claims 1-28, 30 and 31 have been fully considered but they are not persuasive. 
Applicant submits Kazmi contradicts and does not teach the claimed steps of determining and quantizing as recited in amended claims 1, 15, 28 and 30. Applicant argues that, in Kazmi, the measurement and reporting resolution are pre-defined at the time the UE is configured with measurement configuration prior to any positioning signals being received and applicant cites Kazmi [0059], [0060], [0070], [0122]-[0123].
Examiner respectfully disagrees.
Examiner notes that applicant’s interpretation that Kazmi’s determination of report mappings is pre-defined is incorrect as Kazmi clearly discloses determining, subsequent to receiving the first and second positioning beacons, report mapping based on parameters associated with the first and second positioning beacons (See Kazmi [0059]-[0060], [0103]-[0104, [0122] “…the UE can adapt or determine the RSTD measurement mapping according to the PRS bandwidth. This parameter is signalled via LPP from the E-SMLC to the UE using the field "prs -Bandwidth.” [0123]-[0128] “..the RSTD measurement report mapping for transmitting the RSTD can be adapted or determined based on a true measurement BW …” where resolution and range based on PRS bandwidth associated with received beacons).
Kazmi’s teaching of report mapping selection based on the PRS bandwidth explicitly teaches the determination of quantization based on parameters associated with the positioning beacons.  
Applicant remarks (Page 3):  
The Office appears to be under the erroneous impression that the true measurement BW is the measured bandwidth of the PRS's the UE receives. 
On the contrary, true measurement BW is NOT a measured value at all. Rather, it is a function of pre-defined bandwidth values. Kazmi states "In yet another exemplary embodiment the RSTD measurement report mapping for transmitting the RSTD can be adapted or determined based on a true measurement BW which in turn is a function of at least PRS BW and one or more parameter related to BW. Examples of such functions are minimum, maximum, average, etc." Emphasis added, Kazmi, [0123]. Kazmi provides an example BWTrue = MINIMUM (serving cell channel bandwidth, PRS bandwidth of the reference cell, PRS_BW of a measured neighbor cell).

Examiner respectfully disagrees.  Examiner cites further evidence support from Kazmi (0104-0116) where parameters associated with positioning beacons that must be measured such as measured bandwidth, signal strength, and measurement occasions, etc. and thus the determination of report mapping is taught by Kazmi to one of ordinary skill of the art as to be subsequent to receiving the beacons. 
Kazmi [0104]-[0116] discloses [0104] Non-limiting examples of parameters in the measurement configuration that can be used by the UE for determining the measurement report mapping are: [0105] The bandwidth of the reference signal: The reference signal can be any type that the UE uses to perform measurements on, including: [0106] PRS; [0107] CRS; [0108] DRS; [0109] SRS; [0110] Measurement BW e.g. minimum allowed measurement BW, PRS BW etc. [0111] Cell bandwidth; BW of a measured cell, BW of a serving cell etc. [0112] BW of a signal as a function of two or more other BWs e.g. minimum of serving cell BW and neighbor cell BW, minimum of serving cell BW and measured cell BW, minimum of serving cell BW and PRS BW etc [0113] Number of consecutive subframes available for measurement in a measurement occasion; [0114] Periodicity of subframes in a measurement occasion configured for measurement; [0115] Inter-frequency measurement vs intra-frequency measurement; [0116] Channel quality or signal strength, such as RSRP, RSRQ;  (emphasis added).

Applicant’s further submits remarks, see pages 9-10, that Kazmi teaches no signaling overhead to indicate the resolution or the range (Kazmi [0072]) which contradicts the claimed feature "determining, subsequent to receiving the first and second positioning beacons, a timing resolution and a range for quantization of the measured OTDOA based on the one or more parameters associated with the first positioning beacon and the second positioning beacon".  Examiner respectfully disagrees.
Examiner notes that Kazmi does not require specialized signaling however still teaches the claim limitation as explained above.  Further, examiner notes there is no claimed feature of specialized overhead signaling, and the claim only requires “determining, subsequent to receiving the first and second positioning beacons, a timing resolution and a range” which is taught by Kazmi’s use of measured cell bandwidth, channel quality, signal strength and other parameters as explained above and cited in the rejection (See Kazmi [0104]-[0115]).
Therefore, the remarks as filed are not persuasive and the above counter points are also applicable to all of the dependent and independent claims 1-28, 30 and 31. The 103 rejection of claims 1-28, 30 and 31 is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner finds support for means for limitations recited in claims 28-29 clear in specification figure 3 UE 350 RX354, Processor 359, memory 360, and related components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-12, 14-17, 20, 23-26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20180302873 in view of Fowler; Mark L. US 5991454 A.
Regarding Claim 1, 15, 28 and 30, Kazmi discloses A method for determining a timing resolution and range of reported timing measurements (See Kazmi [0072] [0060]  “..a UE determines a measurement reporting range (i.e. selects one of two or more pre-defined ranges) based on one or more measurement configuration parameters on which it does measurements and transmits measurement results to network or a network node using the determined measurement reporting range…”), comprising:
receiving positioning beacons from multiple network nodes at a user equipment (UE), wherein the received positioning beacons include at least a first positioning beacon received from a first network node and a second positioning beacon received from a second network node (See Kazmi [0079] “..The measurement can be performed by the UE on one or more serving cells and/or on one or more neighbor cells. The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell. .” [0080] Examples of DL reference signals are PSS, SSS, CRS, CSI-RS, PRS etc…”;
measuring an observed time difference of arrival (OTDOA) between the first positioning beacon and the second positioning beacon (See Kazmi [0042] “..The UE estimates the time difference of reference signals from different base stations and sends to the E-SMLC for multilateration..”);
determining one or more parameters associated with the first positioning beacon and the second positioning beacon (See Kazmi [0060], [0103] “..the UE determines one out of a plurality of pre-defined measurement report mappings based on at least one parameter related to the measurement configuration used by the UE for performing the measurement…” [0121] [0122] PRS Bandwidth [0123] measured bandwidth ; See also [0104]-[0116] Non-limiting examples of parameters in the measurement configuration that can be used by the UE for determining the measurement report mapping; Examiner notes “one or more parameters” is a broad term and the measurement configuration of kazmi itself may be considered “one or more parameters” associated with the beacons); 
determining, subsequent to receiving the first and second positioning beacons (See Kazmi [0121]-[0128]] “..the RSTD measurement report mapping for transmitting the RSTD can be adapted or determined based on a true measurement BW …” where resolution and range based on measured bandwidth thus subsequent to receiving beacons) , a timing resolution and a range for quantization of the measured OTDOA based on the one or more parameters associated with the first positioning beacon and the second positioning beacon (See Kazmi [0060], [0103], [0121] “..The parameters to be used by the UE for the adaptation of the RSTD report mapping can be based on pre-defined information, information received from the network node, autonomous decision by the UE or any combination thereof…” [0122] “…the UE can adapt or determine the RSTD measurement mapping according to the PRS bandwidth. This parameter is signalled via LPP from the E-SMLC to the UE using the field "prs -Bandwidth." For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs). ..” where resolution and range based on PRS bandwidth, See also [0104]-[0117] parameters for quantizing include measured values of PRS signals)
quantizing, subsequent to determining the timing resolution and the range, the measured OTDOA according to the timing resolution and the range to generate a corresponding quantized OTDOA value based on the timing resolution and the range (See Kazmi [0129] “..The UE after selecting the RSTD report mapping based on one or more measurement configuration parameters, uses the selected mapping to transmit the results of the measurement reports to the network node..”,  [0060], [0103] [0104]-[0117], [0121]-[0128] ); and
transmitting a report containing the quantized OTDOA value to a network entity (See Kazmi [0094] “..Transmitting the measurement results to the network node…” [0103] “..UE then uses the determined measurement report mapping to transmit the results of at least one performed measurement to the network node and/or another UE…” [0129]).
Kazmi does not explicitly disclose quantized OTDOA value that is encoded using a corresponding number of bits.
It is well known that digital communication signals are encoded with bits, as analogous art Fowler teaches generate a corresponding quantized OTDOA value that is encoded using a corresponding number of bits (See Fowler Abstract “..computing quantizer step sizes (quantitative increments of digitization) and quantizer sizes ( number of bits for transmission of the coefficients) based on the relative magnitude and dynamic range of the coefficients and a user-specified parameter…”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the measurement report of Kazmi to include generate a corresponding quantized OTDOA value that is encoded using a corresponding number of bits, as taught by Fowler, in order for data compression to reduce the number of data bits transmitted have been attempted (Fowler Col. 3 Lines 1-5)

Regarding Claim 2 and 16, Kazmi discloses the timing resolution comprises a step size between consecutive reportable OTDOA values (See Kazmi [0049] “..The reporting range of UE Rx-Tx time difference is defined from 0 to 20472T.sub.s with 2T.sub.s resolution for UE Rx-Tx time difference less than 4096T.sub.s and 8 Ts for UE Rx-Tx time difference equal to or greater than 4096T.sub.s...”).
Regarding Claim 3 and 17 Kazmi discloses the range comprises a span between a maximum reportable OTDOA value and a minimum reportable OTDOA value (See Kazmi [0049] “..The reporting range of UE Rx-Tx time difference is defined from 0 to 20472T.sub.s with 2T.sub.s resolution for UE Rx-Tx time difference less than 4096T.sub.s and 8 Ts for UE Rx-Tx time difference equal to or greater than 4096T.sub.s...”).
Regarding Claim 6 and 20, Kazmi discloses the one or more signal parameters comprise a carrier bandwidth associated with a cell or bandwidth-part in which one or more of the first positioning beacon or the second positioning beacon are received (See Kazmi [0104] [0105] The bandwidth of the reference signal: The reference signal can be any type that the UE uses to perform measurements on, including: [0110] Measurement BW e.g. minimum allowed measurement BW, PRS BW etc. [0111] Cell bandwidth; BW of a measured cell, BW of a serving cell).
Regarding Claim 9 and 23, Kazmi discloses wherein the first network node and the second network node comprise two different base stations (See Kazmi [0079] “..The measurement can be performed by the UE on one or more serving cells and/or on one or more neighbor cells. The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell..”).
Regarding Claim 10 and 24, Kazmi discloses wherein the first network node and the second network node are the same base station (See Kazmi [0079] “...The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell..”)..
Regarding Claim 11 and 25, Kazmi discloses wherein the first network node and the second network node comprise two transmission points belonging to the same base station (See Kazmi [0079] “...The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell..”).
Regarding Claim 12 and 26, Kazmi discloses wherein the positioning beacons comprise one or more of Positioning Reference Signals (PRS), Cell-specific Reference Signals (CRS), Channel State Information Reference Signals (CSI-RS), or synchronization signals (See Kazmi [0105] The bandwidth of the reference signal: The reference signal can be any type that the UE uses to perform measurements on, including: [0106] PRS; [0107] CRS; [0108] DRS; [0109] SRS;..).
Regarding Claim 14, Kazmi discloses wherein the network entity is a location server in communication with the UE (See Kazmi Fig. 1 E-SMLC [0032],[0033],[0044] “..The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below..”).
Regarding Claim 31, Kazmi discloses wherein, if the at least the first positioning beacon and the second positioning beacon have different associated signal parameters, the timing resolution and the range are determined based on a joint set of signal parameters (See Kazmi [0104] “parameters in the measurement configuration that can be used by the UE for determining the measurement report mapping are:…” [0112] “BW of a signal as a function of two or more other BWs e.g. minimum of serving cell BW and neighbor cell BW, minimum of serving cell BW and measured cell BW, minimum of serving cell BW and PRS BW etc..” [0123] [0124] Measurement BW.sub.True=MINIMUM (serving cell channel bandwidth, PRS bandwidth of the reference cell, PRS BW of a measured neighbour cell).

Claims 4-5, 13, 18-19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20180302873 and Fowler; Mark L. US 5991454  further in view of Palanki; Ravi et al.	US 20110158164
Regarding Claim 4 and 18, The combination discloses the one or more signal parameters comprise a positioning beacon bandwidth (See Kazmi [0104] [0105] The bandwidth of the reference signal: The reference signal can be any type that the UE uses to perform measurements on, including: [0110] Measurement BW e.g. minimum allowed measurement BW, PRS BW etc. [0111] Cell bandwidth; BW of a measured cell, BW of a serving cell). Kazmi further teaches wherein the timing resolution increases with the positioning beacon bandwidth (See Kazmi [0057] “..In order to fully benefit from enhancement of RSTD positioning accuracy (i.e. by virtue of larger PRS BW and/or UE receiver improvement) the RSTD quantization resolution may also have to be enhanced e.g. to reporting granularity of 0.5 T.sub.s or even 0.25 Ts…”).
The combination does not explicitly disclose the timing resolution increases proportionally with the positioning beacon bandwidth.
Palanki teaches the timing resolution increases proportionally with the positioning beacon bandwidth (See Palanki [0070] “..The TDOA report transmitted from the UE may be quantized to an accuracy that is proportional to the bandwidth over which a Precoding Matrix Indicator (PMI) is reported..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the timing resolution increases proportionally with the positioning beacon bandwidth as taught by Palanki, in order to enable a trade off between the CDI accuracy and the number of bits needed for a TDOA feedback report (Palanki [0070]).
	Regarding Claim 5 and 19, the combination suggests the one or more signal parameters further comprise a resource mapping or density of occupied subcarriers in a frequency domain, and wherein the range shrinks with increasing spacing between subcarriers (See Kazmi [0105] bandwidth [0057] increase with bandwidth Palanki [0070] proportional increase; Examiner Note: where prior art structure meets function of claim, where one of ordinary skill in the art would recognize that the number, density, spacing, mapping of subcarriers are paramters that comprise signal bandwidth).
	Regarding Claim 13 and 27, The combination discloses the network entity (See Kazmi [0044] “..The UE signals the RSTD measurement results to the location server (e.g., E-SMLC)).
The combination does not explicitly disclose the network entity is a serving base station that corresponds to one or more of the multiple network nodes from which the positioning beacons were received.
Palanki teaches the network entity is a serving base station that corresponds to one or more of the multiple network nodes from which the positioning beacons were received (See Palanki Fig. 9, Fig. 10, [0068] “..The UE transmits a signal reporting the TDOA offset to at least one of the plurality of cells, 1012…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the the network entity is a serving base station as taught by Palanki, in order to enable a trade off between the CDI accuracy and the number of bits needed for a TDOA feedback report (Palanki [0070]).

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI; Muhammad et al. US 20180302873 and Fowler; Mark L. US 5991454 in view of VILAIPORNSAWAI; USA et al. US 20180124733.
Regarding claims 7-8, and 21-22, The combination discloses the one or more signal parameters comprise a positioning beacon bandwidth (See Kazmi [0104] [0105] The bandwidth of the reference signal: The reference signal can be any type that the UE uses to perform measurements).
The combination does not explicitly disclose the one or more signal parameters comprise a subcarrier spacing of a waveform associated [with a cell or bandwidth-part] with one or more of the first positioning beacon or the second positioning beacon.
It is well known that positioning beacon bandwidth is a function of subcarrier spacing associated with the cell and waveform, as taught by Vilaipornsawai (See Vilaipornsawai [0126] “..The elements of a tracking sequence are transmitted on subcarriers within the tracking signal bandwidth. In some embodiments, the number of subcarriers within the tracking signal bandwidth is dependent on the subcarrier spacing…”  [0128] “..Knowing the tracking signal bandwidth, BW.sub.TS, and the subcarrier spacing, the number of subcarriers for tracking signal sequence and guard tones can be determined..”).
Thus one of ordinary skill in the art would recognize that Kazmi and Vilaiporsawai suggest the one or more signal parameters comprise a subcarrier spacing of a waveform associated [with a cell or bandwidth-part] with one or more of the first positioning beacon or the second positioning beacon, as recited in claims.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include subcarrier spacing as taught by Vilaiporsawai, in order to transmit subcarriers within the tracking signal bandwidth (Vilaipornsawai [0126]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UMAIR AHSAN/Examiner, Art Unit 2645